



CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS
BOTH (I) NOT MATERIAL AND (II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED.
ENGINE SALE AND PURCHASE AGREEMENT


Dated as of November 8, 2019


between
CONTRAIL AVIATION SUPPORT, LLC
as Seller
and
CROSS OCEAN AVIATION FUND 1 (Intl) 5 DAC
as Buyer


for


One V2524-A5 and One V2527-A5 engines
Engine Serial Numbers V11255 and V10543









--------------------------------------------------------------------------------


TABLE OF CONTENTS

Page





Section 1.


Definitions and Construction
1


 
 
 
1.1


Defined Terms
1


1.2


Construction
3


 
 
 
Section 2.


Sale of Engines
3


 
 
 
2.1


Delivery
3


2.2


Deposit; Purchase Price
3


2.3


Place of Delivery and Delivery
4


2.4


Title and Risk of Loss
4


2.5


Delivery Condition
4


2.6


Inspection
4


 
 
 
Section 3.


Delivery Conditions
4


 
 
 
3.1


Conditions to Buyer’s Obligations
4


3.2


Conditions to Seller’s Obligations
5


 
 
 
Section 4.


Taxes and Indemnities
5


 
 
 
4.1


Sales Taxes
5


4.2


Buyer Indemnity
6


4.3


Seller Indemnity
6


4.4


Insurance
7


4.5


Survival
7


 
 
 
Section 5.


Excusable Delay
7


 
 
 
Section 6.


Representations and Warranties
7


 
 
 
6.1


Representations and Warranties of Seller
7


6.2


Representations and Warranties of Buyer
8


6.3


Limitation of Warranties and Agreements
9


 
 
 
Section 7.


Miscellaneous
9


 
 
 
7.1


Notices
9


7.2


Assignment
10


7.3


Headings
10


7.4


Brokers’ Commissions
10


7.5


Survival of Representations, Warranties, Covenants and Indemnities
11


7.6


Governing Law; Jurisdiction
11


7.7


Entire Agreement
11


7.8


Waivers
11


7.9


Unenforceability
11


7.10


Counterparts
11





i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page


7.11


Expenses
12


7.12


Confidentiality
12


7.13


No Third Party Beneficiaries
12


7.14


Limitation of Damages
12


7.15


Cape Town Convention
12


7.16


Know your Customer
12





Schedules and Exhibits
 
Schedule 1
Schedule 2


Delivery Condition
QEC Listing


Exhibit A
Exhibit B
Exhibit C
Exhibit D




Warranty Bill of Sale
Technical Acceptance Certificate
Insurances
Delivery Certificate









































i

--------------------------------------------------------------------------------






ENGINE SALE AND PURCHASE AGREEMENT
THIS ENGINE SALE AND PURCHASE AGREEMENT (“Agreement”) is entered into as of
November 8, 2019 between CONTRAIL AVIATION SUPPORT, LLC, a North Carolina
limited liability company (“Seller”) and CROSS OCEAN AVIATION FUND 1 (INTL) 5
DAC, a designated activity company operating under the laws of Ireland
(“Buyer”).


WHEREAS, Seller is the owner of one V2524-A5 model engine bearing manufacturer’s
serial number V11255, and one V2527-A5 model engine bearing manufacturer’s
serial number and V10543, including, as to each engine, the QEC and all other
Parts installed thereon, attached thereto or in Seller’s possession and any
loose equipment specific thereto, the related Engine Records and Engine Stands
(collectively, as more particularly described on Schedule 1, the “Engines” and
each an “Engine”), provided that, for the avoidance of doubt, the term “Engine”
specifically excludes the nose cowl, common nozzle assembly (“CNA”) and thrust
reverser associated with the Engine; and
WHEREAS, subject to the terms and conditions of this Agreement, Seller and Buyer
have agreed that Seller shall sell to Buyer, and Buyer shall purchase from
Seller, the Engines.
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, Buyer and Seller hereby agree as follows:
Section 1.Definitions and Construction.
1.1    Defined Terms. The following terms, when capitalized as below, shall have
the following meanings when used in this Agreement:
“Business Day” means a day, other than a Saturday or a Sunday, on which banks
are open for business in New York, New York, U.S.A. and Dublin, Ireland.
“Buyer Indemnitee” means Buyer and its affiliates and its and their respective
members, managers, officers, directors, employees, agents, representatives,
successors and assigns.
“Cape Town Treaty” means, collectively, the official English language text of
the Convention of International Interests in Mobile Equipment and the Protocol
to the Convention on International Interests in Mobile Equipment on Matters
specific to Aircraft Equipment each adopted on November 16, 2001 at a diplomatic
conference in Cape Town, South Africa.
“Claims” shall have the meaning given to such term in Section 4.2.
“Delivery” means, on each Delivery Date, the concurrent occurrence of the events
enumerated in Section 2.1.
“Delivery Certificate” means a delivery certificate in the form of Exhibit D.
“Delivery Condition” means the condition of the Engines specified in Schedule 1
attached hereto.
“Delivery Date” means the date on which the Engines are Delivered which is
scheduled for November 15, 2019, but in no event later than the Final Delivery
Date, unless otherwise agreed by the parties in writing.


 
 
 




--------------------------------------------------------------------------------





“Delivery Location” shall have the meaning given to such term in Section 2.3.
“Deposit” means $[ ] allocated equally between the Engines.
“Dollars” and the sign “$” means the lawful currency of the United States of
America.
“Engine” and “Engines” have the meaning set forth in the recitals to this
Agreement.
“Engine Records” means all technical, historical and maintenance records in the
possession of Seller related to the Engines.
“Engine Stands” means those two (2) V2500- A5 engine stands bearing designation
number D71TR00005G01, serial number MCC190345-4-2 and designation number
D71TR00005G01, serial number MCC190345-4-1.
“Final Delivery Date” means November 30, 2019.
“Government Entity” means any (a) nation, state, county, city, town, village,
district, or other jurisdiction of any nature; (b) federal, state, local,
municipal, foreign, or other government; (c) governmental or quasi-governmental
authority of any nature (including any governmental agency, branch, department,
official, or entity and any court or other tribunal); (d) multinational
organization or body; or (e) body exercising, or entitled to exercise, any
administrative, executive, judicial, legislative, regulatory, or taxing
authority or power of any nature.
“Inspection” shall have the meaning given to such term in Section 2.6.
“Inspection Facility” means Aircraft Inspection & Management, LLC, 2481 W. Poppy
Avenue, Tucson, Arizona 85705.
“Lien” means liens, security interests, mortgages, encumbrances, rights of first
offer, rights of first refusal claim or any other agreement or arrangement
having the effect of conferring security.
“Part” means any part, component, appliance, system, module, engine module,
accessory, material, instrument, furnishing or other item of equipment or
property, and as delivered uninstalled on such date.
“Purchase Price” means $[ ] in the aggregate.
“QEC” means quick engine change equipment in the configuration set forth in
Schedule 2.
“Material Damage” shall mean damage occurring after the date of the Technical
Acceptance Certificate that costs in excess of $[ ] to repair.
“Sales Taxes” shall have the meaning given to such term in Section 4.1.
“Seller Indemnitee(s)” means Seller and its affiliates and its and their
respective members, managers, officers, directors, employees, agents,
representatives, successors and assigns.
“Technical Acceptance Certificate” means a technical acceptance certificate in
the form of Exhibit B.


 
2
 




--------------------------------------------------------------------------------





“Warranty Bill of Sale” means a bill of sale in the form of Exhibit A.
1.2    Construction. Any agreement referred to in this Section 1 means such
agreement as from time to time modified, supplemented and amended in accordance
with its terms. References to sections, exhibits and the like refer to those in
or attached to this Agreement unless otherwise specified. “Including” means
“including but not limited to” and “herein”, “hereof”, hereunder”, etc. mean in,
of, or under, etc. this Agreement (and not merely in, of, under, etc. the
section or provision where that reference appears).
Section 2.    Sale of Engines. Subject to the provisions of this Agreement,
Seller agrees to sell the Engines to the Buyer and Buyer agrees to purchase the
Engines from the Seller for the Purchase Price on or prior to the Final Delivery
Date, in the Delivery Condition.
2.1    Delivery. On the Delivery Date, the concurrent occurrence of each of the
following events shall constitute Delivery of the Engines:
(a)    Seller shall deliver, or cause to be delivered, the Engines to the
Delivery Location; and
(b)    Seller shall sell and transfer to Buyer title to the Engines pursuant to
the execution and delivery by Seller of a Warranty Bill of Sale for the Engines,
provided Seller has received the Purchase Price and Delivery Certificate.
2.2    Deposit; Purchase Price. Buyer has paid the Deposit to Seller. Seller
shall hold the Deposit in escrow until the Delivery Date. On or prior to the
Delivery Date, Buyer shall pay to Seller the Purchase Price for the Engines,
less the Deposit, in immediately available funds by wire transfer to:
Old National Bank
1 Main Street
Evansville, IN 47708
ABA#: [ ]
Account#: [ ]
SWIFT Code: [ ]
Beneficiary: Contrail Aviation Support, LLC
435 Investment Court
Verona, WI 53593


or to such other account as Seller may specify in writing on or prior to the
date upon which such amount is due and payable. All payments to Seller under
this Section 2.2 shall be made in U.S. Dollars in immediately available funds
without any set off or deductions, free and clear of any withholdings (tax or
otherwise).


 
3
 




--------------------------------------------------------------------------------





2.3    Place of Delivery and Delivery. Delivery of the Engines shall occur on
the Delivery Date at the Inspection Facility, or another location mutually
agreed to by Buyer and Seller (the “Delivery Location”).
2.4    Title and Risk of Loss. Upon the execution and delivery of the Warranty
Bill of Sale, title and risk of loss with respect to the Engines shall pass to
Buyer.
2.5    Delivery Condition. On the Delivery Date the Engines shall be in the
Delivery Condition.
2.6    Inspection. Buyer shall complete (i) an inspection of the Engine Records
and (ii) a physical inspection of the Engines (collectively, the “Inspection”).
The Inspection of the Engine Records will include, but not be limited to, as
available, the full back to birth trace of all life limited parts and
airworthiness directive and mandatory service bulletin compliance documents in
the possession of Seller. The physical Inspection of the Engines shall include,
but not be limited to, (i) Buyer’s performance of a full video hot and cold
section borescope inspection of each Engine, including 360 degree inspection of
the NGVs and (ii) Buyer’s examination of the Engines to confirm that the Engines
have no external defects or missing components. Within three (3) Business Days
of Buyer’s completion of the Inspection, Buyer shall notify Seller in writing as
to whether it technically accepts the Engines. If Buyer notifies Seller in
writing that it technically accepts the Engines in a form of a Technical
Acceptance Certificate, Buyer and Seller shall use their reasonable efforts to
close the Sale of the Engines on or before the Delivery Date. If Buyer notifies
the Seller in writing that it rejects the Engines, or if Buyer fails to notify
Seller in writing that it technically accepts the Engines within three (3)
Business Days of Buyer’s completion of the Inspection, the Engines shall be
deemed rejected and neither party shall have any further liability related to
this transaction except that the Seller shall return the Deposit to Buyer within
three (3) Business Days thereafter. The cost of the Inspection shall be for
Buyer’s account.

Section 3.    Delivery Conditions.
3.1    Conditions to Buyer’s Obligations. Buyer’s obligation to buy the Engines
shall be subject to the satisfaction of, or waiver by Buyer of, the following
conditions:
(a)    execution of an Agreement satisfactory to both Buyer and Seller no later
than November 6, 2019;
(b)    Seller shall have tendered delivery of the Engines to Buyer at the
Delivery Location in Delivery Condition and with no Material Damage to the
Engines from the completion of the Inspection to the Delivery Date;
(c)    receipt by Buyer in escrow of a copy of the fully executed undated
Warranty Bill of Sale;
(d)    Buyer shall have issued a Technical Acceptance Certificate for the
Engines;
(e)    completion of satisfactory “Know Your Customer” due diligence in respect
of Seller;
(f)    Seller shall have provided to Buyer all available bills of sale for each
of the Engines;
(g)    confirmation by Buyer of evidence that the Engines are free and clear of
all Liens;


 
4
 




--------------------------------------------------------------------------------





(h)    confirmation by Buyer that all installed components are preserved per
industry standard procedures consistent with the manufacturer’s AMM guidelines
and wrapped per industry standards;
(i)    receipt confirmation by Buyer that Seller has paid all costs and expenses
related to the storage and maintenance of the Engines up to and including the
Delivery Date;
(j)    Seller will provide a written undertaking in favor of Buyer, in a form
acceptable to Buyer, to cause the removal of any registrations and Liens filed
or recorded in Macau in respect of the Engines within a reasonable time after
the Delivery Date; and
(k)    each of the representations and warranties of the Seller contained herein
shall be true and correct in all material respects as of the Delivery Date
(except to the extent that such representations and warranties relate solely to
an earlier date, in which case they shall be true in all material respects as of
such earlier date).
3.2    Conditions to Seller’s Obligations. Seller’s obligation to sell the
Engines shall be subject to the satisfaction or waiver by Seller of the
following conditions:
(a)    execution of an Agreement satisfactory to both Buyer and Seller no later
than November 6, 2019;
(b)    receipt by Seller of the Purchase Price and Acceptance Certificate;
(c)    receipt by Seller of certificates reasonably satisfactory to Seller from
Buyer’s insurance broker (or any lessee’s insurance broker) evidencing Buyer’s
compliance with the insurance provisions of Section 4.4 hereof;
(d)    satisfactory “Know Your Customer” due diligence in respect of Buyer;
(e)    the sale of both Engines to the Buyer on the same Delivery Date unless
otherwise agreed by the parties; and
(f)    each of the representations and warranties of the Buyer contained herein
shall be true and correct in all material respects as of Delivery (except to the
extent that such representations and warranties relate solely to an earlier
date, in which case they shall be true in all material respects as of such
earlier date).
Section 4.    Taxes and Indemnities.
4.1    Sales Taxes. Buyer and Seller shall cooperate with each other in all
reasonable respects to lawfully mitigate or eliminate the imposition of any
sales, use, excise, stamp, transfer, value added, gross receipts or any other
taxes, duties, fees or charges (collectively, “Sales Taxes”) that may be imposed
on Seller, Buyer or the Engines by any Government Entity in any jurisdiction as
a result of the sale or purchase of the Engines under this Agreement. The
Purchase Price does not include the amount of any Sales Taxes that may be
imposed by any Government Entity in any jurisdiction as a result of the sale of
the Engines under this Agreement. Buyer shall be solely responsible for and
promptly pay when due, and will on demand indemnify and hold harmless each
Seller Indemnitee on a full indemnity, after-tax basis from and against, all
Sales Taxes, and all penalties, fines, additions to tax and interest thereon,
which may be levied by any Government Entity as a result of or in connection
with the sale of the Engines with regard to any time period at or following
Delivery, excluding such taxes based upon Seller Indemnitees’ annual income or
any Sales Taxes imposed by any jurisdiction prior to Delivery.
4.2    Buyer Indemnity. Buyer agrees to indemnify, defend, save and hold
harmless each Seller Indemnitee, in full and on demand from and against any and
all losses, liabilities, actions, proceedings,


 
5
 




--------------------------------------------------------------------------------





penalties, fines, judgments, damages, fees, costs, expenses, claims,
obligations, or other liabilities (“Claims”) which may be alleged or incurred by
a Seller Indemnitee (regardless of when same are suffered or incurred):
(a) arising directly or indirectly out of or in any way connected with the
purchase, registration, performance, transportation, management, sale,
inspection, testing, delivery, leasing, replacement, removal or redelivery,
condition, ownership, manufacture, design, maintenance, service, repair,
overhaul, improvement, modification or alteration, possession, control, use,
operation or other activity of the Engines by Buyer or relating to loss or
destruction of or damage to any property, or death or injury to any person
caused by, relating to or arising from or out of (in each case whether directly
or indirectly) any of the foregoing matters, or whether it arises out of or is
attributable to any act or omission or otherwise of Buyer and in respect of or
to the extent attributable to the period from and after Delivery or (b) as a
result of the breach by Buyer of any of its obligations, representations or
warranties hereunder or any documents entered into in connection therewith or
(c) for taxes in any jurisdiction, including interest and penalties thereon,
imposed on or in connection with the Engines and which are imposed with regard
to the time period after Delivery (but excluding Delivery);
Provided that the indemnities from the Buyer contained in this clause 4.2 shall
not extend to any Claims to the extent that such Claims:
(i)    arise out of any act, omission, event or circumstance occurring in
respect of the Engines before Delivery;
(ii)    are caused by the willful misconduct or gross negligence of any of the
Seller Indemnities;
(iii)    to the extent such Losses arise from an act or omission of Seller or a
Seller Indemnitee as a manufacturer, repairer or servicer of aviation products;
or
(iv)    are the result of a failure by Seller to comply with any of its
obligations under this Agreement or any representation or warranty of Seller
contained in this Agreement not being true and correct.
4.3    Seller Indemnity. Seller agrees to indemnify, defend, save and hold
harmless each Buyer Indemnitee from and against any and all Claims which may be
alleged or incurred by a Buyer Indemnitee (regardless of when same are suffered
or incurred): (a) arising directly or indirectly out of or in any way connected
with the purchase, registration, performance, transportation, management, sale,
inspection, testing, delivery, leasing, replacement, removal or redelivery,
condition, ownership, manufacture, design, maintenance, service, repair,
overhaul, improvement, modification or alteration, possession, control, use,
operation or other activity of the Engines by Seller or relating to loss or
destruction of or damage to any property, or death or injury to any person
caused by, relating to or arising from or out of (in each case whether directly
or indirectly) any of the foregoing matters, or whether it arises out of or is
attributable to any act or omission or otherwise of Seller and in respect of or
to the extent attributable to the period prior to Delivery (but excluding
Delivery); or (b) as a result of the breach by Seller of any of its obligations,
representations or warranties hereunder or any documents entered into in
connection therewith; or (c) for taxes in any jurisdiction, including interest
and penalties thereon, imposed on or in connection with the Engines and which
are imposed with regard to the time period prior to Delivery (but excluding
Delivery);
Provided that the indemnities from the Seller contained in this clause 4.3 shall
not extend to any Claims to the extent that such Claims:
(i)    arise out of any act, omission, event or circumstance occurring in
respect of the Engines after Delivery;


 
6
 




--------------------------------------------------------------------------------





(ii)    are caused by the willful misconduct or gross negligence of any of the
Buyer Indemnities;
(iii)    to the extent such Losses arise from an act or omission of Buyer or a
Buyer Indemnitee as a manufacturer, repairer or servicer of aviation products;
or
(iv)    are the result of a failure by Buyer to comply with any of its
obligations under this Agreement or any representation or warranty of Buyer
contained in this Agreement not being true and correct.
Any payment or indemnity made under this Section by either party shall include
any amount necessary to hold the Seller Indemnitee (or Buyer Indemnitee, as the
case may be) harmless on an after-tax basis from all withholding taxes and other
taxes, fees and other charges required to be paid with respect to such payment
or indemnity under all applicable laws. Each party shall give prompt written
notice to the other party of any liability for which it is, or may be, liable
under this provision; provided, however, failure to give such notice will not
terminate any of the rights of such indemnitee hereunder.
4.4    Insurance. Buyer shall comply with each of the provisions of Exhibit C
hereto, which provisions are hereby incorporated by reference as if set forth in
full herein.
4.5    Post-Delivery Maintenance Commitment. Buyer and Seller acknowledge that
(1) both Engines are undergoing maintenance qualifying as a C check at the
Inspection Facility and (2) that the engine mounts for ESN V10543 will be
exchanged for acceptable replacement mounts. Buyer and Seller agree that (A)
each will be responsible for 50% of the cost of the C checks on the Engines
(including without limitation the Engine maintenance items found and corrected
by the Inspection Facility), and (B) Seller will be responsible for the costs of
the engine mounts exchange, provided that (C) if upon removal and inspection of
the engine mounts it is determined that the engine mounts are beyond economic
repair (BER), then the engine mount exchange will proceed no further, Seller may
retain the engine mounts and Seller shall promptly pay $[ ] to Buyer toward the
cost of replacement of the engine mounts. In no event shall Seller’s liability
arising under this paragraph exceed $[ ].
4.6    Survival. The parties further agree and confirm that their obligations
and agreements in this Section 4 shall survive the execution and delivery of
this Agreement and the payment of the Purchase Price for the Engines hereunder.
Section 5.    Excusable Delay. Neither party hereto shall be responsible for,
nor be deemed to be in default or breach of, this Agreement as a result of any
delay in Delivery due to injunction against sale or any causes beyond its
control and not occasioned by its negligence or willful misconduct, including,
but not limited to, acts of God or the public enemy, acts of government, civil
wars, insurrection or riots, fires, floods, explosions, earthquakes or other
casualties, strikes or labor troubles causing cessation, slowdown or
interruption of work. Any party failing to perform its obligations under this
Agreement as a result of an event described in this Section 5 shall use
commercially reasonable efforts to mitigate the damages caused by such event,
but shall also use commercially reasonable efforts to perform its obligations
hereunder.
Section 6.    Representations and Warranties.
6.1    Representations and Warranties of Seller    . Seller hereby makes the
following representations at execution and delivery of this Agreement, and at
Delivery:


 
7
 




--------------------------------------------------------------------------------





(a)    Organization, Etc. Seller is duly formed, validly existing and in good
standing under the laws of the jurisdiction of its formation and has the power
and authority to enter into and perform its obligations under this Agreement.
(b)    Authorization. Seller has taken, or caused to be taken, all necessary
company or organizational action (including, without limitation, the obtaining
of any consent or approval of any of its members or any managers required by its
certificate of formation, limited liability company agreement or other charter
documents) to authorize the execution and delivery of this Agreement and the
performance of its obligations hereunder.
(c)    No Violation. The execution and delivery by Seller of this Agreement, the
performance by Seller of its obligations hereunder, and the consummation by
Seller on the date hereof and on the Delivery Date of the transactions
contemplated hereby, do not and will not (i) violate or contravene any provision
of any certificate of formation or other charter documents of Seller,
(ii) violate or contravene any law applicable to or binding on Seller, or
(iii) violate, contravene or constitute any default under, or result in the
creation of any Lien under, any indenture, mortgage, chattel mortgage, deed of
trust, conditional sales contract, lease, loan or other material agreement,
instrument or document to which Seller is a party or by which Seller or any of
their respective properties is or may be bound or affected.
(d)    Approvals. The execution and delivery by Seller of this Agreement, the
performance by Seller of its obligations hereunder, and the consummation by
Seller on the date hereof and on the Delivery Date of the transactions
contemplated hereby, do not and will not require the consent, approval or
authorization of, or the giving of notice to, or the registration with, or the
recording or filing of any documents with, or the taking of any other action in
respect of, (i) any trustee or other holder of any debt of Seller, or (ii) any
Government Entity.
(e)    Valid and Binding Agreement. This Agreement has been duly authorized,
executed and delivered by Seller and, assuming the due authorization, execution
and delivery by any other party or parties thereto, this Agreement constitutes
the legal, valid and binding obligations of Seller, enforceable against Seller
in accordance with the respective terms thereof, except as such enforceability
may be limited by bankruptcy, insolvency, reorganization, receivership,
moratorium and other similar laws affecting the rights of creditors generally
and general principles of equity, whether considered in a proceeding at law or
in equity.
(f)    Title. Upon delivery of a Warranty Bill of Sale by Seller to Buyer,
Seller shall transfer full good and marketable legal and beneficial title to the
Engine to Buyer free and clear of all Liens.
(g)    Litigation. There are no pending or, to the actual knowledge of Seller or
any of its affiliates, threatened actions or proceedings against Seller before
any court, administrative agency or tribunal which, if determined adversely to
Seller, would adversely affect the ability of Seller to perform any of its
obligations under this Agreement.
6.2    Representations and Warranties of Buyer. Buyer hereby makes the following
representations at execution and delivery of this Agreement, and at Delivery:
(a)    Organization, Etc. Buyer is duly formed, validly existing and in good
standing under the laws of the jurisdiction of its formation and has the power
and authority to enter into and perform its obligations under this Agreement.
(b)    Corporate Authorization. Buyer has taken, or caused to be taken, all
necessary company or organizational action (including, without limitation, the
obtaining of any consent or approval of any of its members or any managers
required by its certificate of formation, limited liability company


 
8
 




--------------------------------------------------------------------------------





agreement or other charter documents) to authorize the execution and delivery of
this Agreement and the performance of its obligations hereunder.
(c)    No Violation. The execution and delivery by Buyer of this Agreement, the
performance by Buyer of its obligations hereunder and thereunder, and the
consummation by Buyer on the date hereof and on the Delivery Date of the
transactions contemplated hereby and thereby, do not and will not (i) violate or
contravene any provision of the constitutive documents of Buyer, (ii) violate or
contravene any law applicable to or binding on Buyer, or (iii) violate,
contravene or constitute any default under, or result in the creation of any
Lien under, any indenture, mortgage, chattel mortgage, deed of trust,
conditional sales contract, lease, loan or other material agreement, instrument
or document to which Buyer is a party (other than an interest in a general
debenture relating to the Buyer’s general financing arrangements with its
banking syndicate) or by which Buyer or any of its properties is or may be bound
or affected.
(d)    Approvals. The execution and delivery by Buyer of this Agreement, the
performance by Buyer of its obligations hereunder and thereunder, and the
consummation by Buyer on the date hereof and on the Delivery Date of the
transactions contemplated hereby or thereby for such date, do not and will not
require the consent, approval or authorization of, or the giving of notice to,
or the registration with, or the recording or filing of any documents with, or
the taking of any other action in respect of, (i) any trustee or other holder of
any debt of Buyer, or (ii) any Government Entity.
(e)    Valid and Binding Agreement. This Agreement has been or will be duly
authorized, executed and delivered by Buyer and, assuming the due authorization,
execution and delivery by the other party or parties thereto, this Agreement
constitutes the legal, valid and binding obligations of Buyer and is or will be
enforceable against Buyer in accordance with the respective terms thereof,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, receivership, moratorium and other similar laws affecting the
rights of creditors generally and general principles of equity, whether
considered in a proceeding at law or in equity.
(f)    Litigation. There are no pending or, to the actual knowledge of Buyer,
threatened actions or proceedings against Buyer before any court, administrative
agency or tribunal which, if determined adversely to Buyer, would adversely
affect the ability of Buyer to perform any of its obligations under this
Agreement.
6.3    Limitation of Warranties and Agreements. THE ENGINES, THE PARTS THEREOF,
AND ANY OTHER THING DELIVERED, SOLD OR TRANSFERRED HEREUNDER ARE BEING SOLD AND
TRANSFERRED TO BUYER AND ACCEPTED BY BUYER HEREUNDER “AS-IS, WHERE-IS,” WITH ALL
FAULTS. BUYER UNCONDITIONALLY AGREES THAT AS BETWEEN BUYER AND SELLER THE
ENGINES AND EACH PART THEREOF IS TO BE SOLD AND PURCHASED IN AN AS IS, WHERE IS,
WITH ALL FAULTS CONDITION AS AT THE DELIVERY DATE, AND NO WARRANTY,
REPRESENTATION OR COVENANT OF ANY KIND HAS BEEN ACCEPTED, MADE OR IS GIVEN BY
SELLER OR ITS SERVANTS OR AGENTS IN RESPECT OF THE AIRWORTHINESS, VALUE,
QUALITY, DURABILITY, CONDITION, DESIGN, OPERATION, DESCRIPTION, MERCHANTABILITY
OR FITNESS FOR USE OR PURPOSE OF THE ENGINES OR ANY PART THEREOF, AS TO THE
ABSENCE OF LATENT, INHERENT OR OTHER DEFECTS (WHETHER OR NOT DISCOVERABLE), AS
TO THE COMPLETENESS OR CONDITION OF THE ENGINE RECORDS, OR AS TO THE ABSENCE OF
ANY INFRINGEMENT OF ANY PATENT, COPYRIGHT, DESIGN OR OTHER PROPRIETARY RIGHTS;
AND ALL CONDITIONS, WARRANTIES AND REPRESENTATIONS (OR OBLIGATION OR LIABILITY,
IN CONTRACT OR IN TORT) IN RELATION TO ANY OF THOSE MATTERS, EXPRESSED OR
IMPLIED, STATUTORY OR OTHERWISE, ARE EXPRESSLY EXCLUDED.


 
9
 




--------------------------------------------------------------------------------





Section 7.    Miscellaneous.
7.1    Notices. Every notice, request, demand or other communication
(collectively, “Notice”) under this Agreement shall:
(a)    be in writing delivered personally or by prepaid courier or other similar
services or by electronic mail and in the case of a Notice sent by e-mail, shall
be accompanied by a copy sent by prepaid air mail letter;
(b)    be deemed to have been received, in the case of an e-mail upon the
earlier of (i) confirmation of receipt of such e-mail by the addressee; or (ii)
on the fifth day after sending, provided the sender thereof has not received
actual notice of failed delivery, and, in the case of a Notice delivered
personally or by courier service, when delivered (provided that if delivery is
tendered but refused, such Notice shall be deemed effective upon such tender);
and
(c)    be sent:
to Buyer at:

Cross Ocean FUND 1 (INTL) 5 Designated Activity Company
20 Horseneck Lane
Greenwich, CT  06830
Attention: Brandt Wilson
Telephone: (203) 340-7863
Email: BW@crossoceanpartners.com


to Seller at:


Contrail Aviation Support, LLC
435 Investment Court
Verona, WI 53593
Attention: Joseph G. Kuhn
Telephone: (608) 848-8100
Email: joe@contrail.com


or to such other address or facsimile number as is notified by one party to the
other party under this Agreement.
7.2    Assignment. This Agreement may not be assigned by either party without
the prior written consent of the other party hereto.
7.3    Headings. All headings in this Agreement are for convenience only, and
are not a substantive part of this Agreement.
7.4    Brokers’ Commissions.
(a)    Buyer represents that it has not engaged any agent or broker entitled to
any compensation as a result of the transactions contemplated by this Agreement.
Buyer agrees to indemnify each Seller Indemnitee from and against all claims,
demands, liabilities, damages, losses and judgments (including reasonable
attorneys’ fees, consultants’ fees and court costs) which arise out of Buyer’s
actions with respect to agents or brokers.


 
10
 




--------------------------------------------------------------------------------





(b)    Seller represents that it has not engaged any agent or broker entitled to
any compensation as a result of the transactions contemplated by this Agreement.
Seller agrees to indemnify each Buyer Indemnitee from and against all claims,
demands, liabilities, damages, losses and judgments (including reasonable
attorneys’ fees, consultants’ fees and court costs) which arise out of Seller’s
obligations, if any, to agents or brokers.
7.5    Survival of Representations, Warranties, Covenants and Indemnities. Each
of the representations, warranties, covenants and indemnities of the parties
hereto shall survive the execution and delivery of this Agreement and the
Delivery of the Engines.
7.6    Governing Law; Jurisdiction.
(a)     THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK, U.S.A. APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE WITHOUT REGARD FOR CONFLICT OF LAW
PRINCIPLES (OTHER THAN THE PROVISIONS OF SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK).
(b)    The parties agree that the federal courts located in New York, New York
(in the Borough of Manhattan) are to have exclusive jurisdiction to settle any
disputes in connection with this Agreement and any other matters related hereto
and hereby irrevocably submit to the exclusive jurisdiction of such courts in
connection with this Agreement and any other matters related hereto.
(c)    Each party hereto:
(i)    waives objection to such courts on grounds of inconvenient forum, venue
or otherwise as regards proceedings in connection with this Agreement and other
documents related hereto; and
(ii)    agrees that (subject to permitted appeals) a judgment or order of such a
court in connection with this Agreement or the other documents related hereto is
conclusive and binding on it and may be enforced against them in the courts of
any other jurisdiction.
7.7    Entire Agreement. This Agreement shall constitute the entire agreement
between the parties with respect to the transactions contemplated herein,
supersede any prior or contemporaneous agreements, whether oral or in writing,
between the parties, and this Agreement shall not in any manner be supplemented,
amended or modified except by a writing executed on behalf of the parties by
their authorized representatives. This Agreement shall not be interpreted or
construed against any party to this Agreement because that party or attorney for
that party drafted the Agreement or participated in the drafting of this
Agreement, and the parties expressly waive any law, common law or court decision
to the contrary.
7.8    Waivers    . The waiver of performance of any term of this Agreement in a
particular instance shall not constitute a waiver of any subsequent breach or
preclude either party from thereafter demanding performance thereof according to
the provisions hereof.
7.9    Unenforceability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provisions in any other jurisdiction.


 
11
 




--------------------------------------------------------------------------------





7.10    Counterparts. This Agreement may be executed simultaneously in one or
more counterparts, each of which shall be deemed an original, but both of which
together will constitute one and the same agreement, and which shall be
sufficiently evidenced by any one of such original counterparts. A facsimile
signature on any counterpart hereto will be deemed an original for all purposes.
7.11    Expenses. Except as otherwise expressly provided herein, each party
shall be responsible for and shall pay the costs and expenses incurred by it in
connection with the negotiation and drafting of this Agreement and the
consummation of the transactions contemplated hereby, including attorneys’ fees
and expenses and technical, inspection and/or appraisal costs.
7.12    Confidentiality. The parties each acknowledge that the commercial and
financial information contained in this Agreement is considered confidential.
The parties each agree that it will treat the contents and subject matter of
this Agreement as confidential and will not, without the prior written consent
of the other, disclose this Agreement or the subject matter hereof to any third
party except to their respective affiliates and its and their respective
employees, officers, directors, managers, partners, professional advisors,
potential financing sources, insurance brokers, auditors and or other agents
(“Representatives”), as may be required by applicable law or rule or regulation,
or as may be required to enforce the terms of this Agreement. Upon disclosure
required by any applicable law, rule or regulation, such disclosing party shall
use its commercially reasonable efforts to secure confidential treatment from
all recipients of such confidential information and shall cooperate with the
efforts of the other party to ensure such treatment; provided that this sentence
shall not apply where such disclosure makes the previously confidential
information publicly available. Each party shall inform its Representatives that
it expects them to comply with the provisions of this Section 7.12 and each
party shall be responsible for any breach of the provisions of this Section 7.12
by any of its Representatives.
7.13    No Third Party Beneficiaries. Except as provided in Sections 4 and 7.4
hereof, no third party is intended to benefit from, nor may any third party seek
to enforce any of the provisions of, this Agreement.
7.14    Limitation of Damages. No party will in any event be liable to any other
party for any indirect, special, consequential or punitive damages arising out
of any breach or otherwise in respect of this Agreement or the subject matter
hereof, except, for the avoidance of doubt, to the extent the indemnification
provisions hereunder require an indemnity in respect of such damages which are
recoverable by a person not a party hereto against a Seller Indemnitee or a
Buyer Indemnitee, it being understood that this provision shall not limit or
expand the scope or content of such indemnification provisions.
7.15    Cape Town Convention. Seller hereby covenants and agrees that once legal
title to an Engine has duly passed to Buyer pursuant to a Warranty Bill of Sale,
Seller will consent to the registration at the International Registry (as
defined in the Cape Town Convention) of a contract of sale registration for such
Engine with respect to the Warranty Bill of Sale.
7.16    Know your Customer. Buyer and Seller each represents and warrants, as to
itself, that neither it, nor any of its officers, directors, shareholders or
owners is a Specifically Designated National or on the Blocked Persons List
promulgated by United States Department of Treasury’s Office of Foreign Assets
Control nor Buyer nor Seller nor any such person mentioned above on any other
similar list maintained by the United States Department of State, the United
States Department of Commerce or any other United States governmental body or
pursuant to any Executive Order of the President of the United States of
America. Buyer hereby represents and warrants to Seller, as of the date hereof,
and as of each


 
12
 




--------------------------------------------------------------------------------





Delivery Date (which representations and warranties shall survive the date as of
which such representations and warranties were made), that: it has complied with
all applicable Sanctions Laws and Regulations.
“Sanctions Laws and Regulations” means (i) each of the Trading With the Enemy
Act of 1917, the International Emergency Economic Powers Act, the Arms Export
Control Act, the Export Administration Act, the Export-Import Bank Act, and the
Nuclear Proliferation Prevention Act; (ii) applicable Executive Orders issued by
the President of the United States of America; (iii) applicable regulations of
the Office of Foreign Assets Control of the U.S. Department of the Treasury
(“OFAC”), the Export Administration Regulations (“EAR”) administered by the U.S.
Department of Commerce (“DOC”), the International Traffic in Arms Regulations
(“ITAR”) administered by the U.S. Department of State (“DOS”), and regulations
administered by any other agency of the Government of the United States of
America; (iv) any other applicable law or regulation of the United States of
America that may be in effect from time to time and which may restrict, limit,
or prohibit transactions with a foreign government, entity, person, or country
or with any person or entity that owns the foregoing; and (v) applicable
resolutions, orders, or regulations of the United Nations.


[Signature page follows.]




 
13
 




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Seller and Buyer have executed this Agreement as of the date
first above written.
 CONTRAIL AVIATION SUPPORT, LLC, as Seller


By:   /s/ Joseph G. Kuhn    
   Name: Joseph G. Kuhn 
   Title: CEO
CROSS OCEAN AVIATION FUND 1 (INTL) 5 DAC, as Buyer


By:   /s/ David O’Brien    
   Name: David O’Brien 
   Title: Director
 
 







 
 
 




--------------------------------------------------------------------------------






SCHEDULE 1
DELIVERY CONDITION
The Engines shall be delivered in the following condition on the Delivery Date
and otherwise in “as-is, where-is” condition:
1.    Full QEC configuration as set out in Schedule 2 attached hereto.
2.    Buyer shall have received a current FAA 8130-3/Dual Release Certificate
evidencing the serviceability of each Engine.
3.    Buyer shall have received an acceptable industry standard “Tie-In Letter”,
the form of which will be agreed upon in connection with the execution of this
Agreement, tracing each Engine back to its last operator.
4.    Receipt by Buyer of an executed standard Non-Incident/Non-Accident
Statement certifying that each Engine has not been involved in any reportable
incident or accident.
5.    All other installed components preserved per industry stand procedures
consistent with the manufacturer’s AMM guidelines.
6.    Vapor barrier wrapped per industry standards.
7.    All related Engine Records related to the foregoing.


 
 
 




--------------------------------------------------------------------------------





SCHEDULE 2
FORM QEC LISTING




 
 
 




--------------------------------------------------------------------------------








A IR C RA F T I NS P EC T I O N & MA NA GEMEN T , L LC
2481 W. Poppy Avenue, Tucson, Arizona 85705 – Office (520) 399-6489 Fax (920)
579-8855
FAA CRS # 8 AJR305B / EASA 145.6258
Specializing Worldwide in
CFM56-3/5/7 Surgical Strike Repair / Modular Maintenance Borescope Inspections
LPT & HPC Boroblend Repairs
Top & Bottom Case Repairs Engine Runs Removal & Installation of Engines & APU’s
8130 Dual Release Serviceable Tags Equipment Rental Records Review
AIMFAAMRO.COM FAA & EASA CERTIFIED REPAIR STATION
WORK ORDER #:
19-08-22-02R


CUSTOMER:
Contrail Aviation Support
ESN:
V11255
V2500 Series


ENGINE MODEL:
V2524-A5
QEC INVENTORY REPORT REVISION 1


DATE
September 5th, 2019


 
Description
of Component
Typical Part Number
Qty
req
Part No. Installed
Serial No
Installed?
 (Y / N)
I
LP/HP FUEL PUMP
5009913G
1
5009913G
4736
y
2
FUEL DIVERTER & RETURN VALVE
17300G09
1
17300G09
1193
y
3
FUEL METERING UNIT
8061-636
1
8061-639
13182241
y
4
ENGINE ELECTRONIC CONTROL
824972-7-022
1
824972-11-022
2540-6548
y
5
ACOC AIR CONTROL VALVE
8910-620
1
TYl558-52
P523
y
6
IDG OIL TEMP THERMOCOUPLE
73984300
1
73984300
4698
y
7
IDG OIL COOLER
16844-000-C
1
16844--000-C
1346
y
8
IDG
766219
1
772292
198
y
9
HYDRAULIC PUMP
3031863-001
1
3031863-00 I
MX658425
y
10
IP BLEED CHECK VALVE
2290B020000
1
2293B020000
10456
y
I I
HIGH PRESS. BLD VALVE
6773E010000
1
6713D080000
1796
y
12
PRSOV
6740F010000
1
6714D070000
1532
y
13
FRONT MOUNT
745-2010-503
1
740-2011-505
22102
y
14
REAR MOUNT
740-2041-503
1
740-2041-503
10703
y
15
RELAY BOX
005RL03
1
005-RL-05
1318
y
16
FUEL DISTIBUTOR VALVE
796050-1
1
796050-1
F54632
y
17
DATA ENTRY PLUG
2A3106CLOI
1
2A3106CLOI
PSGCAK3553
y
18
PMA STATOR
430201
1
430201-1
105
y
19
FUEL FLOW TRANSMITTER
9-217-59
1
9-217-59
T8163
y
20
FUEL FILTER DP SWITCH
21SN04-300B
1
21SN04-300B
FOl5396
y
21
FUEL TEMP THERMOCOUPLE
22912-000
1
22912-000
343918
y
22
IGNITION EXCITER A
9045415-5
1
9045415-5
N/V
y
23
IGNITION EXCITER B
9045415-5
1
9045415-5
N/V
y
24
ACAC
Dl876-IOOOA
1
DI 876-5000A
17038196
y
25
ACC VALVE
5860016-139
1
5860016-139
1897
y



 
 
 




--------------------------------------------------------------------------------







 
Description
of Component


Typical Part Number
Qty
req


Part No. Installed


Serial No
Installed?
(Y / N)
26
ACC ACTUATOR
5860017-139
1
5860017-139
2194
y
27
BLEED ACTUATOR MASTER
177901
 
1777MK3
17771357
y
28
BSBVA SLAVE
1778MK I
1
1778MKI
17781287
y
29
VARIABLE STATOR VANE ACTUATOR
2607MK2
1
G4000VSVAOI
AAG I7-133
y
30
HPC STG. 7 SOLENOID VLV.
AC69572
1
AC69572
EGX078
y
31
HPC STG. 7 SOLENOID VLV.
AC69572
1
AC69572
EGX073
y
32
HPC STG. 7 SOLENOID VLV.
AC69572
1
AC69572
EGX082
y
33
HPC ZONE 2 FIRE DETECTOR
7827-02
1
3601-97-650
106872
y
34
HPC ZONE 2 FIRE DETECTOR
7827-02
1
3601-97-650
106871
y
35
HPC STG 7 Bleed Valve
AC69924
1
AC69924
EHV I59
y
36
HPC STG 7 Bleed Valve
EB101729B
1
AC69924
EH4282
y
37
HPC STG 7 Bleed Valve
EBI0I729B
1
AC69924
EAF210
y
38
HPC STAGE IO SOLENOID VALVE
AC69576
1
AC69576
EGV671
y
39
HPC STAGE 10 SOLENOID VALVE
AC69674
1
AC69574
EHQ079
y
40
OIL QTY. TRANSMITTER
76-167-4
1
76-167-4
728014
y
41
OIL PRESS. TRANSMITTER
41SG240-l
1
4ISG240-l
B054264
y
42
LOW OIL PRESS. SWITCH
21SN04-275A
1
21SN04-275A
F040693
y
43
SCAVENGE F. PRESS. SWITCH
21 SN04-298A
1
21SN04-298A
B025977
y
44
STARTER
790425A6
1
790425A9
PS4-1056
y
45
STARTER AIR VALVE
790424-4 -
1
790424-4
Al l 79
y
46
STAGE IO AIR VALVE
5860010-108
1
N/V
N/V
y
47
HPC STG IO BLEED V/\LVE
5950041-108
1
5950041-108
1428
y
48
VIBRATION TRANSDUCER
!
1
144-171-000-111
1941
y
49
OIL TANK ASSY.
4A7004-0l
1
4A7004-0l
FACT2061-FLS8
y
50
AIR COOLED OIL COOLER
50069001 -1
1
50026001-1
1365
y
51
N0.4 BEARING SCAVENGE V/\LVE
32F0003
1
1779MK2
1779128
y
52
N0.4 BRG PRESSURE TRANSDUCER
41SG272-5
1
42SG272-5
J0!7176
y
53
PUMP ASSY OIL SCAVENGE
4A7121
1
4A7124A
FACT2063
y
54
PUMP & FILTER ASSY OIL. PRESS.
4A7110
1
4A7110
FACT5801
y
55
GEAR BOX HOUSING
4Al075-C
1
4Al075-C
603024
y

INSPECTOR: (SIGN)         STAMP:    REVISION 1 DATE:
NOV 7, 2019
____________________


 
 
 




--------------------------------------------------------------------------------





A IR C RA F T I NS P EC T I O N & MA NA GEMEN T , L LC
2481 W. Poppy Avenue, Tucson, Arizona 85705 – Office (520) 399-6489 Fax (920)
579-8855
FAA CRS # 8 AJR305B / EASA 145.6258
Specializing Worldwide in
CFM56-3/5/7 Surgical Strike Repair / Modular Maintenance Borescope Inspections
LPT & HPC Boroblend Repairs
Top & Bottom Case Repairs Engine Runs Removal & Installation of Engines & APU’s
8130 Dual Release Serviceable Tags Equipment Rental Records Review
AIMFAAMRO.COM FAA & EASA CERTIFIED REPAIR STATION
WORK ORDER #:
19-08-22-02R
CUSTOMER:
Contrail Aviation Support
ESN:
V10543
V2500 SERIES
ENGINE MODEL:
V2527E-A5
QEC INVENTORY REPORT REVISION 1
DATE
September 6th, 2019
 
Description of Component
Typical Part Number
Qty
req
Part No. Installed
Serial No
Installed?
(Y / N)
1
LP/HP FUEL PUMP
5009913G
1
5009913E
3391
y
2
FUEL DIVERTER & RETURN VALVE
17300G09
1
17300G09
2283
y
3
FUEL METERING UNIT
8061·636
1
8061-639
11977388
y
4
ENGINE ELECTRONIC CONTROL
824972-7-022
1
824972-7-022
2540-1155
y
5
ACOC AIR CONTROL VALVE
8910-620
1
8910-620
13965748
y
6
IDG OIL TEMP THERMOCOUPLE
73984300
1
73984300
2739
y
7
IDG OIL COOLER
16844-000-C
1
16844-000-C
607
y
8
IDG
766219
1
766219
W0266
y
9
HYDRAULIC PUMP
3031863-001
1
4205401
42054015167
y
JO
IP BLEED CHECK VALVE
2290B020000
I
2290B020000
01493A
y
11
HIGH PRESS. BLD VALVE
6773E010000
I
6713D080000
624
y
12
PRSOV
6740F010000
1
6714D070000
702
y
13
FRONT MOUNT
745-2010-503
1
740-2011-505
81297
y
14
REAR MOUNT
740-2041-503
1
740-2040-503
82197
y
15
RELAY BOX
005RL03
I
005RL03
2271
y
16
FUEL DISTIBUTOR VALVE
796050-1
1
796051-1
745019
y
17
DATA ENTRY PLUG
2A3106CL01
1
2A3106CL01
PS6CAJ2753
y
18
PMA STATOR
430201
1
430201-1
658
y
19
FUEL FLOW TRANSMITTER
9-217-59
1
9-217-59
19718
y
20
FUEL FILTER DP SWITCH
21 SN04-300B
1
21SN04-300B
W64596
y
21
FUEL TEMP THERMOCOUPLE
22912-000
1
22912-000
353203
y
22
IGNITION EXCITER A
9045415-5
1
9045415-5
N/V
y
23
IGNITION EXCITER B
9045415-5
1
9045415-5
N/V
y
24
ACAC
Dl876-1000A
1
Dl876-1000A
4111083
y
25
ACC VALVE
5860016-139
1
5860016-139
1144
y



 
 
 




--------------------------------------------------------------------------------





 
Description of Component


Typical Part Number
Qty
 req


Part No. Installed


Serial No
Installed?
(Y / N)
26
ACC ACTUATOR
5860017-139
1
5860017-144
588
y
27
BSBVA MASTER
177901
 
1777MK3
1777601
y
28
BSBVA SLAVE
1778MKI
1
1778MKI
I 77857I
y
29
VARIABLE STATOR VANE ACTUATOR
2607MK2
1
2607MK3
2607707
y
30
HPC STG. 7 SOLENOID VLV.
AC69572
1
AC69572
EAS082
y
3I
HPC STG. 7 SOLENOID VLV.
AC69572
1
AC69572
EAT072
y
32
HPC STG. 7 SOLENOID VLV.
AC69572
1
AC69572
ECW068
y
33
HPC ZONE 2 FIRE DETECTOR
7827-02
1
360I-97-650
92I 08
y
34
HPC ZONE 2 FIRE DETECTOR
7827-02
1
360I-97-650
92I 09
y
35
HPC STG 7 Bleed Valve
AC69924
1
EB101729B
KAB427
y
36
HPC STG 7 Bleed Valve
EB101729B
1
EB101729B
MBBI20
y
37
HPC STG 7 Bleed Valve
EB101729B
1
EBI01729B
KMA220
y
38
HPC STAGE IO SOLENOID VALVE
AC69576
1
AC69576
BDUI43
y
39
HPC STAGE IO SOLENOID VALVE
AC6964
1
AC69245
MBB2I6
y
40
HPC STAGE IO SOLENOID VALVE
AC69674
1
AC69674
ED4299
y
4I
OIL QTY. TRANSMITTER
76-I67-4
1
76-I67-10
AAR0729
y
42
OIL PRESS. TRANSMITTER
41SG240-l
1
4ISG240-I
144430
y
43
LOW OIL PRESS. SWITCH
21SN04-275A
1
2ISN04-275A
W64073
y
44
SCAVENGE F. PRESS. SWITCH
21SN04-298A
1
2 I SN04-298A
W64997
y
45
STARTER
790425A6
1
790425A6
Al0078
y
46
STARTER AIR VALVE
790424-4
1
790424-4
A0726
y
47
STAGE 10 AIR VALVE
5860010-108
1
58600I0-108
1380
y
48
HPC STG 10 BLEED V /\LYE
595004I-108
1
5950041-108
382
y
49
VIBRATION TRANSDUCER
144-171-000-111
1
144-171-000-111
AC47686
y
50
OIL TANK ASSY.
4A7004-0I
1
4A7004-0IC
FAAY3942
y
5I
AIR COOLED OIL COOLER
50069001 -1
1
5006900I-I
HEX35-2292
y
52
N0.4 BEARING SCAVENGE VA LVE
32F0003
1
32F0003
TE000975
y
53
N0.4 BRG PRESSURE TRANSDUCER
4ISG272-5
1
42SG272-5
C0I3556
y
54
PUMP ASSY OIL SCAVENGE
4A7I2I
1
4A7I2I
FAAJ0074
y
55
PUMP & FILTER ASSY OIL PRESS.
4A7I 10
1
4A7I I O
FAAY3923
y
56
GEAR BOX HOUSING
4A1075-C
1
4A1 075-C
602303
y

INSPECTOR: (SIGN)             STAMP:         REVISION 1 DATE:
NOV 7, 2019        


____________________



 
 
 




--------------------------------------------------------------------------------






WARRANTY BILL OF SALE


November 8, 2019


CONTRAIL AVIATION LEASING, LLC ("Seller") owns full legal and beneficial title
to that certain V2524-A5 model engine bearing manufacturer's serial number V
11255 in full QEC configuration and all available engine records associated
therewith (collectively, the “Engine”).


For [ ] ($[ ]), and other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, Seller hereby sells, grants,
transfers and delivers to CONTRAIL AVIATION SUPPORT, LLC (“Buyer”), full legal
and beneficial title and interest in and to the Engines.


The undersigned hereby warrants to Buyer (and Buyer's successors and assigns)
that Seller conveys to Buyer full good and marketable legal and beneficial title
to the Engine, free and clear of all liens and encumbrances, and that Seller
shall warrant and defend such title against any claims and demands; provided,
that the Engine is otherwise conveyed “AS IS”, “WHERE IS” AND “WITH ALL FAULTS”
AND (EXCEPT AS PREVIOUSLY PROVIDED IN THIS PARAGRAPH) WITHOUT REPRESENTATION OR
WARRANTY OF ANY TYPE OR KIND, EXPRESS OR IMPLIED, WITH RESPECT THERETO
(INCLUDING, WITHOUT LIMITATION, AS TO CONDITION, MERCHANTABILITY OR FITNESS FOR
ANY PARTICULAR PURPOSE) and is subject to each and every disclaimer contained in
the Purchase Agreement.


THIS WARRANTY BILL OF SALE IS GOVERNED BY AND SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, U.S.A. APPLICABLE TO CONTRACTS MADE AND
TO BE PERFORMED ENTIRELY WITHIN SUCH STATE WITHOUT REGARD FOR CONFLICT OF LAW
PRINCIPLES (OTHER THAN THE PROVISIONS OF SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK).


[Signature page follows.]








 
 
 




--------------------------------------------------------------------------------









IN WITNESS WHEREOF, Seller has caused this Warranty Bill of Sale to be executed
in its name as of the date first written above.




CONTRAIL AVIATION LEASING, LLC, as
Seller




By: /s/ Joseph G. Kuhn            
Name: Joseph G. Kuhn
Title: CEO






 
 
 




--------------------------------------------------------------------------------







WARRANTY BILL OF SALE
November 8, 2019
CONTRAIL AVIATION SUPPORT, LLC (“Seller”) owns full legal and beneficial title
to that certain V2524-A5 model engine bearing manufacturer’s serial number
V11255, including the QEC (as defined in the Engine Sale and Purchase Agreement
executed by the parties and dated as of November 8, 2019 (the “Purchase
Agreement”)) and all other Parts installed thereon, attached thereto or in
Seller’s possession and any loose equipment specific thereto, the Engine
Records, and the Engine Stand (collectively, as more particularly described on
Schedule 1 to the Purchase Agreement, the “Engine”). For avoidance of doubt, the
term “Engine” specifically excludes the nose cowl, common nozzle assembly
(“CNA”) and thrust reverser associated with the Engine, as further described in
Schedule 2 to the Purchase Agreement.
For good and valuable consideration the receipt and sufficiency of which are
hereby acknowledged, Seller hereby sells, grants, transfers and delivers to
CROSS OCEAN AVIATION FUND 1 (INTL) 5 DAC (“Buyer”), full legal and beneficial
title and interest in and to the Engine.
This Warranty Bill of Sale is delivered pursuant to the Purchase Agreement,
between Seller and Buyer. Capitalized terms used but not defined herein have the
meanings ascribed thereto in the Agreement.
The undersigned hereby warrants to Buyer (and Buyer’s successors and assigns)
that Seller conveys to Buyer full good and marketable legal and beneficial title
to the Engine, the Engine Stand and the Engine Records, free and clear of all
Liens, and that Seller shall warrant and defend such title against any claims
and demands; provided, that the Engine, the Engine Stand and the Engine Records
are otherwise conveyed “AS IS”, “WHERE IS” AND “WITH ALL FAULTS” AND (EXCEPT AS
PREVIOUSLY PROVIDED IN THIS PARAGRAPH) WITHOUT REPRESENTATION OR WARRANTY OF ANY
TYPE OR KIND, EXPRESS OR IMPLIED, WITH RESPECT THERETO (INCLUDING, WITHOUT
LIMITATION, AS TO CONDITION, MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR
PURPOSE) and is subject to each and every disclaimer contained in the Purchase
Agreement.
THIS WARRANTY BILL OF SALE IS GOVERNED BY AND SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, U.S.A. APPLICABLE TO CONTRACTS MADE AND
TO BE PERFORMED ENTIRELY WITHIN SUCH STATE WITHOUT REGARD FOR CONFLICT OF LAW
PRINCIPLES (OTHER THAN THE PROVISIONS OF SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK).
[Signature page follows.]


 
 
 




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Seller has caused this Warranty Bill of Sale to be executed
in its name as of the date first written above.
 
CONTRAIL AVIATION SUPPORT, LLC, as Seller
By: /s/ Joseph G. Kuhn 
   Name: Joseph G. Kuhn 
   Title: CEO





 
 
 




--------------------------------------------------------------------------------







WARRANTY BILL OF SALE
November 8, 2019
CONTRAIL AVIATION SUPPORT, LLC (“Seller”) owns full legal and beneficial title
to that certain V2527-A5 model engine bearing manufacturer’s serial number and
V10543, including the QEC (as defined in the Engine Sale and Purchase Agreement
executed by the parties and dated as of November 8, 2019 (the “Purchase
Agreement”)) and all other Parts installed thereon, attached thereto or in
Seller’s possession and any loose equipment specific thereto, the Engine
Records, and the Engine Stand (collectively, as more particularly described on
Schedule 1 to the Purchase Agreement, the “Engine”). For avoidance of doubt, the
term “Engine” specifically excludes the nose cowl, common nozzle assembly
(“CNA”) and thrust reverser associated with the Engine, as further described in
Schedule 2 to the Purchase Agreement.
For good and valuable consideration the receipt and sufficiency of which are
hereby acknowledged, Seller hereby sells, grants, transfers and delivers to
CROSS OCEAN AVIATION FUND 1 (INTL) 5 DAC (“Buyer”), full legal and beneficial
title and interest in and to the Engine.
This Warranty Bill of Sale is delivered pursuant to the Purchase Agreement,
between Seller and Buyer. Capitalized terms used but not defined herein have the
meanings ascribed thereto in the Agreement.
The undersigned hereby warrants to Buyer (and Buyer’s successors and assigns)
that Seller conveys to Buyer full good and marketable legal and beneficial title
to the Engine, the Engine Stand and the Engine Records, free and clear of all
Liens, and that Seller shall warrant and defend such title against any claims
and demands; provided, that the Engine, the Engine Stand and the Engine Records
are otherwise conveyed “AS IS”, “WHERE IS” AND “WITH ALL FAULTS” AND (EXCEPT AS
PREVIOUSLY PROVIDED IN THIS PARAGRAPH) WITHOUT REPRESENTATION OR WARRANTY OF ANY
TYPE OR KIND, EXPRESS OR IMPLIED, WITH RESPECT THERETO (INCLUDING, WITHOUT
LIMITATION, AS TO CONDITION, MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR
PURPOSE) and is subject to each and every disclaimer contained in the Purchase
Agreement.
THIS WARRANTY BILL OF SALE IS GOVERNED BY AND SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, U.S.A. APPLICABLE TO CONTRACTS MADE AND
TO BE PERFORMED ENTIRELY WITHIN SUCH STATE WITHOUT REGARD FOR CONFLICT OF LAW
PRINCIPLES (OTHER THAN THE PROVISIONS OF SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK).
[Signature page follows.]


 
 
 




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Seller has caused this Warranty Bill of Sale to be executed
in its name as of the date first written above.
 
CONTRAIL AVIATION SUPPORT, LLC, as Seller
By: /s/ Joseph G. Kuhn 
   Name: Joseph G. Kuhn 
   Title: CEO





 
 
 




--------------------------------------------------------------------------------







TECHNICAL ACCEPTANCE CERTIFICATE
As of November 8, 2019, CROSS OCEAN AVIATION FUND 1 (INTL) 5 DAC (the “Buyer”),
pursuant to the terms of that certain Engine Sale and Purchase Agreement dated
as of November 8, 2019 (the “Agreement”) among Buyer and CONTRAIL AVIATION
SUPPORT, LLC (“Seller”), hereby accepts the technical condition of:
one V2524-A5 model engine bearing manufacturer’s serial number V11255, including
the QEC and all other Parts installed thereon installed thereon, attached
thereto or in Seller’s possession and any loose equipment specific thereto, the
Engine Records, and the Engine Stands (collectively, as more particularly
described on Schedule 1 to the Agreement, an “Engine”);
for all purposes under Section 2.6 of the Agreement and acknowledges that the
condition of the Engine and related Engine Records and Engine Stand are
acceptable to it and the Engine is in the condition contemplated for delivery to
Buyer under the Agreement. For avoidance of doubt, the term “Engines”
specifically excludes the nose cowls, common nozzle assemblies (“CNAs”) and
thrust reversers associated with each Engine, as further described in Schedule 2
to the Agreement.
Capitalized terms used but not defined herein have the meanings ascribed thereto
in the Agreement.
Buyer hereby unconditionally and irrevocably acknowledges and agrees that the
above listed Engine and the Engine Records are technically accepted by Buyer
without exception as of the date hereof.
[Signature page follows.]


 
 
 




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Buyer has caused this Technical Acceptance Certificate to be
executed in its name as of the date first written above.
 
CROSS OCEAN AVIATION FUND 1 (INTL) 5 DAC, as Buyer
By:   /s/ David O’Brien    
   Name: David O’Brien 
   Title: Director





 
 
 




--------------------------------------------------------------------------------







TECHNICAL ACCEPTANCE CERTIFICATE
As of November 8, 2019, CROSS OCEAN AVIATION FUND 1 (INTL) 5 DAC (the “Buyer”),
pursuant to the terms of that certain Engine Sale and Purchase Agreement dated
as of November 8, 2019 (the “Agreement”) among Buyer and CONTRAIL AVIATION
SUPPORT, LLC (“Seller”), hereby accepts the technical condition of:
one V2527-A5 model engine bearing manufacturer’s serial number V10543, including
the QEC and all other Parts installed thereon installed thereon, attached
thereto or in Seller’s possession and any loose equipment specific thereto, the
Engine Records, and the Engine Stands (collectively, as more particularly
described on Schedule 1 to the Agreement, an “Engine”);
for all purposes under Section 2.6 of the Agreement and acknowledges that the
condition of the Engine and related Engine Records and Engine Stand are
acceptable to it and the Engine is in the condition contemplated for delivery to
Buyer under the Agreement. For avoidance of doubt, the term “Engines”
specifically excludes the nose cowls, common nozzle assemblies (“CNAs”) and
thrust reversers associated with each Engine, as further described in Schedule 2
to the Agreement.
Capitalized terms used but not defined herein have the meanings ascribed thereto
in the Agreement.
Buyer hereby unconditionally and irrevocably acknowledges and agrees that the
above listed Engine and the Engine Records are technically accepted by Buyer
without exception as of the date hereof.
[Signature page follows.]


 
 
 




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Buyer has caused this Technical Acceptance Certificate to be
executed in its name as of the date first written above.
 
CROSS OCEAN AVIATION FUND 1 (INTL) 5 DAC, as Buyer
By:   /s/ David O’Brien    
   Name: David O’Brien 
   Title: Director





 
 
 




--------------------------------------------------------------------------------







DELIVERY CERTIFICATE
November 8, 2019


Reference is made to that certain pursuant to the terms of that certain Engine
Sale and Purchase Agreement dated as of November 8, 2019 (the “Agreement”)
between CROSS OCEAN AVIATION FUND 1 (INTL) 5 DAC (the “Buyer”) and CONTRAIL
AVIATION SUPPORT, LLC (“Seller”). Capitalized terms used but not defined herein
shall have the respective meanings set forth in the Agreement.


Buyer hereby irrevocably accepts delivery of that certain V2524-A5 model engine
bearing manufacturer’s serial number V11255, including the QEC and all other
Parts installed thereon installed thereon, attached thereto or in Seller’s
possession and any loose equipment specific thereto, the Engine Records, and the
Engine Stands (collectively, as more particularly described on Schedule 1 to the
Agreement, the “Engines” and each an “Engine”). For avoidance of doubt, the term
“Engine” specifically excludes the nose cowl, common nozzle assembly (“CNA”) and
thrust reverser associated with the Engine, as further described in Schedule 2
to the Agreement.
Such delivery of the Engine is being made at Aircraft Inspection & Management,
LLC in Tucson, Arizona at 1:24 p.m. EST on November 8, 2019.


Buyer hereby unconditionally and irrevocably acknowledges and agrees that (i)
the Engine is in the condition required by the Agreement; (ii) Seller has
satisfied, or Buyer has waived, as the case may be, each of the conditions set
forth in Section 3.1 of the Agreement; (iii) the Engine is satisfactory and
acceptable to Buyer in all respects, and is hereby accepted by Buyer under the
terms of the Agreement; and (iv) risk of loss, ownership of, and title to the
Engine has been transferred to, and accepted by, Buyer on the date and at the
time specified above.


[Signature page follows.]


 
 
 




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Buyer has caused this Delivery Certificate to be executed in
its name as of the date first written above.
 
CROSS OCEAN AVIATION FUND 1 (INTL) 5 DAC, as Buyer
By:   /s/ David O’Brien    
   Name: David O’Brien 
   Title: Director





 
 
 




--------------------------------------------------------------------------------







DELIVERY CERTIFICATE
November 8, 2019


Reference is made to that certain pursuant to the terms of that certain Engine
Sale and Purchase Agreement dated as of November 8, 2019 (the “Agreement”)
between CROSS OCEAN AVIATION FUND 1 (INTL) 5 DAC (the “Buyer”) and CONTRAIL
AVIATION SUPPORT, LLC (“Seller”). Capitalized terms used but not defined herein
shall have the respective meanings set forth in the Agreement.


Buyer hereby irrevocably accepts delivery of that certain V2527-A5 model engine
bearing manufacturer’s serial number V10543, including the QEC and all other
Parts installed thereon installed thereon, attached thereto or in Seller’s
possession and any loose equipment specific thereto, the Engine Records, and the
Engine Stands (collectively, as more particularly described on Schedule 1 to the
Agreement, the “Engines” and each an “Engine”). For avoidance of doubt, the term
“Engine” specifically excludes the nose cowl, common nozzle assembly (“CNA”) and
thrust reverser associated with the Engine, as further described in Schedule 2
to the Agreement.
Such delivery of the Engine is being made at Aircraft Inspection & Management,
LLC in Tucson, Arizona at 1:24 p.m. EST on November 8, 2019.


Buyer hereby unconditionally and irrevocably acknowledges and agrees that (i)
the Engine is in the condition required by the Agreement; (ii) Seller has
satisfied, or Buyer has waived, as the case may be, each of the conditions set
forth in Section 3.1 of the Agreement; (iii) the Engine is satisfactory and
acceptable to Buyer in all respects, and is hereby accepted by Buyer under the
terms of the Agreement; and (iv) risk of loss, ownership of, and title to the
Engine has been transferred to, and accepted by, Buyer on the date and at the
time specified above.


[Signature page follows.]


 
 
 




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Buyer has caused this Delivery Certificate to be executed in
its name as of the date first written above.
 
CROSS OCEAN AVIATION FUND 1 (INTL) 5 DAC, as Buyer
By:   /s/ David O’Brien    
   Name: David O’Brien 
   Title: Director





 
 
 




--------------------------------------------------------------------------------







INSURANCES
Section 1.    Insurances. From Delivery and continuously thereafter for two
years following Delivery, Buyer will carry or cause to be carried with respect
to each Engine comprehensive aviation legal liability insurance including but
not limited to aircraft third party, passenger, baggage, cargo, mail and
products liability insurance including without limitation, war risk and allied
perils, (I) in an amount of not less than $500,000,000 for any one occurrence
and in the aggregate with respect to products liability and (II) which is
maintained in effect with insurers of recognized reputation and responsibility.
Buyer will (or, if applicable, will cause any other operator to) obtain and
maintain hull all risks insurance (including war risks), with respect to any
aircraft upon which any Engine is installed. This insurance shall contain a
waiver of subrogation in favor of Seller Indemnitees.
Section 2.    Terms of Insurance Policies. Any policies carried in accordance
with Section 1 hereof covering each Engine, and any policies taken out in
substitution or replacement for any such policies, (i) shall name the Seller
Indemnitees and the parties identified below as additional insureds, (but
without imposing on any such party liability to pay premiums with respect to
such insurance), (ii) shall provide that if the insurers cancel such insurance
for any reason whatever, or if the same is allowed to lapse for non-payment of
premium or if any material change is made in the insurance which adversely
affects the interest of any Seller Indemnitee, such lapse, cancellation or
change shall not be effective as to any Seller Indemnitee for thirty days (seven
days in the case of war risk and allied perils coverage) after written notice by
such insurers of such lapse, cancellation or change, (iii)  shall expressly
provide that all of the provisions thereof, except the limits of liability,
shall operate in the same manner as if there were separate policy covering each
insured, (iv) provide that the insurers will waive any right to any setoff,
recoupment or counterclaim or any other deduction, by attachment or otherwise,
(v) be primary and without right of contribution from any insurance which may be
carried by any Seller Indemnitees, and (vi) shall otherwise be reasonably
acceptable to Seller in light of industry norms. The insurance required by this
Exhibit C may be subject to any limits prevailing at the time in the aviation
insurance marketplace (for example, on the date of this Agreement, AVN 67B).
On or before the Delivery Date for the Engines, the Buyer shall provide to
Seller certificates of insurance evidencing the coverage required pursuant to
this Exhibit and, if so requested by Seller, shall provide to Seller, as
applicable, updated certificates of insurance upon each renewal of the coverage
required pursuant to this Exhibit C.


The following parties shall be included as additional insureds along with other
additional insureds required under this Agreement: Celestial Aviation Trading 22
Limited, GECAS Technical Services Limited, GE Capital Aviation Funding, GE
Capital Aviation Services Limited, GE Capital Aviation Services LLC, General
Electric Company, GE Capital Global Holdings LLC and GE Capital US Holdings Inc.


 
 
 




--------------------------------------------------------------------------------









TIE-IN LETTER


November 8, 2019




RE: One (1) used model V2524-A5 model aircraft engine bearing manufacturer's
serial number V 11255 and associated components ("Engine").


Dear Sir/Madam:


This letter will confirm that the above referenced Engine was owned by
Wilmington Trust SP Services (Dublin) Ltd. not in its individual capacity but
solely as Trustee for Aircraft 32A-1758 (Ireland) Trust, with the Engine leased
to Companhia De Transportes Aereos Air Macau, SARL ("Lessee") under a lease
agreement of that certain Airbus A319-100 aircraft bearing manufacturer's serial
number 1758 and Macau registration B­MAK. Subsequently, the Engine was sold by
Wilmington Trust SP Services (Dublin) Ltd. not in its individual capacity but
solely as Trustee for Aircraft 32A-1758 (Ireland) Trust, to Contrail Aviation
Leasing, LLC as buyer, on September 17, 2018 and returned off lease by Lessee to
Contrail Aviation Leasing, LLC on August 30, 2019 with the following final
engine times: TSN: 37,596 CSN: 21,445. The Engine was sold by Contrail Aviation
Leasing to Contrail Aviation Support, LLC on November 8, 2019.


To the best of our knowledge, (i) the Engine has not been involved in an
incident or accident; (ii) the Engine was not operated by any government or
military source; (iii) the Engine was not subjected to extreme heat or stress as
in engine failure, fire, incident or accident; and (iv) that the Engine was not
immersed in salt water or otherwise exposed to corrosive agents outside normal
operation.


Sincerely,
Contrail Aviation Leasing, LLC


By: /s/ Joseph G. Kuhn        


Name: Joseph G. Kuhn


Title: CEO


 
 
 




--------------------------------------------------------------------------------







TIE-IN LETTER


November 8, 2019


RE: One (1) used model V2527-A5 model aircraft engine bearing manufacturer's
serial number V 10543 and associated components ("Engine").
Dear Sir/Madam:
This letter will confirm that the above referenced Engine was previously owned
by WWTAI Airopco 1 Bermuda Ltd., which sold the Engine to Contrail Aviation
Support, LLC as buyer, on February 25, 2019. Contrail Aviation Support, LLC
leased the Engine to Companhia De Transportes Aereos Air Macau, SARL ("Lessee")
on or about May 29, 2019. Lessee subsequently returned of the Engine to Contrail
on August 30, 2019 with the following final engine times: TSN: 52,626 CSN:
26,725.
To the best of our knowledge, (i) the Engine has not been involved in an
incident or accident; (ii) the Engine was not operated by any government or
military source; (iii) the Engine was not subjected to extreme heat or stress as
in engine failure, fire, incident or accident; and (iv) that the Engine was not
immersed in salt water or otherwise exposed to corrosive agents outside normal
operation.
Sincerely,
Contrail Aviation Support, LLC




By: /s/ Joseph G. Kuhn


Name: Joseph G. Kuhn
Title: CEO




18221713v1




 
 
 


